EXHIBIT February 5, 2009 Dear Shareholders: Although we have not finalized complete financial results for 2008, we believe that it is important to communicate in the interim with some selected information. Of course you by now have received payment of the fourth quarter dividend signifying that we maintain profitability and, in fact, finished 2008 as a “well-capitalized” bank based on regulatory standards. Moreover, we finished the year with a growth in deposits, which increased almost 8% year-over-year and ended at $780 million.
